Case 8:20-cv-02259-JAK-SHK Document 21 Filed 07/06/21 Page 1 of 2 Page ID #:185




   1 CROWELL & MORING LLP
     Emily Kuwahara (Bar No. 252411)
   2 ekuwahara@crowell.com
     515 South Flower St., 40th Floor
   3 Los Angeles, CA 90071-2201
     Telephone: (213) 622 4750
   4 Facsimile: (213) 622 2690

   5   Attorneys for Defendant
       Dahua Technology USA Inc.
   6

   7

   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
  10

  11   NITETEK LICENSING LLC,               Case No. 8:20-CV-02259-KES
  12              Plaintiff,                Judge: Hon. John A. Kronstadt
  13         v.                             JOINT STATUS REPORT
  14   DAHUA TECHNOLOGY USA                 Complaint served:     Dec. 21, 2020
       INC.,                                Current Response Due: July 6, 2021
  15
                  Defendant.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              Joint Status Report; Case No. 8:20-CV-02259
Case 8:20-cv-02259-JAK-SHK Document 21 Filed 07/06/21 Page 2 of 2 Page ID #:186




   1             Pursuant to the Court’s Order re Joint Stipulation and Motion to Stay All
   2   Deadlines 60 Days Pending Settlement (ECF Dkt. No. 20), filed May 10, 2021,
   3   Dahua Technology USA Inc. (“Dahua” or Defendant) and Nitetek Licensing LLC
   4   (“Nitetek” or Plaintiff) (Plaintiff and Defendant, collectively, the “Parties”) hereby
   5   state that the Parties have finalized and executed a settlement agreement
   6   (“Agreement”) on June 15, 2021. The Agreement requires certain events to occur
   7   within thirty (30) business days after the execution of the Agreement, and the Parties
   8   will file a corresponding stipulation and proposed order dismissing this action with
   9   prejudice within five (5) business days after completion of those events.
  10

  11                                                     Respectfully submitted,
  12
        Dated: July 6, 2021                              INSIGHT, PLC
  13

  14                                                     /s/ Steven Ritcheson
                                                             Steven Ritcheson
  15

  16                                                     Attorneys for Plaintiff
                                                         Nitetek Licensing LLC
  17

  18    Dated: July 6, 2021                              CROWELL & MORING LLP
  19
                                                         /s/ Emily T. Kuwahara
  20                                                         Emily T. Kuwahara
  21
                                                         Attorneys for Defendant
  22                                                     Dahua Technology USA Inc.
  23

  24             I, Emily T. Kuwahara, attest that all other signatories listed, and on whose

  25   behalf the filing is submitted, concur in the filing’s content and have authorized the

  26   filing.
                                                                /s/ Emily T. Kuwahara
  27                                                            Emily T. Kuwahara
  28

                                                   -2-
                                                         Joint Status Report; Case No. 8:20-CV-02259
